Fourth Court of Appeals
                               San Antonio, Texas
                                    February 5, 2020

                                  No. 04-19-00495-CV

                                   Josefina LOPEZ,
                                       Appellant

                                           v.

  GERMANIA FARM MUTUAL INSURANCE ASSOCIATION and Christopher Yates,
                           Appellees

                 From the County Court at Law No. 2, Webb County, Texas
                          Trial Court No. 2017-CVH-002055-C3
                       Honorable Victor Villarreal, Judge Presiding

                                       ORDER

       Appellant’s motion to dismiss is GRANTED. This appeal is DISMISSED. Costs of this
appeal are assessed against appellant.

      It is so ORDERED on February 5, 2020.


                                            _____________________________
                                            Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2020.

                                            _____________________________
                                            Michael A. Cruz, Clerk of Court